          Case 16-40082         Doc 79      Filed 12/10/18 Entered 12/10/18 11:19:56                    Desc Main
                                             Document     Page 1 of 11




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION


    In re: ECK, KEVIN T.                                       §    Case No. 16-40082
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 12/21/2016. The
    undersigned trustee was appointed on 12/21/2016.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $          29,849.80
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                      0.00
                            Bank service fees                                          288.94
                            Other payments to creditors                                 0.00
                            Non-estate funds paid to 3rd Parties                        0.00
                            Exemptions paid to the debtor                           2,250.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           27,310.86
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
         Case 16-40082            Doc 79       Filed 12/10/18 Entered 12/10/18 11:19:56                       Desc Main
                                                Document     Page 2 of 11



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 05/30/2018 and the deadline for filing
    governmental claims was 06/19/2017. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $3,509.98. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $3,509.98, for a
    total compensation of $3,509.982. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $0.00 for total expenses of
    $0.002.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 11/19/2018                                     By: /s/ Norman B. Newman
                                                                        Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
                   Case 16-40082                 Doc 79    Filed 12/10/18 Entered 12/10/18 11:19:56                                    Desc Main
                                                            Document     Page 3 of 11
                                                               Form 1
                                                                                                                                                 Exhibit A
                                           Individual Estate Property Record and Report                                                          Page: 1

                                                            Asset Cases
Case No.:    16-40082                                                                   Trustee Name:      (330270) Norman B. Newman
Case Name:         ECK, KEVIN T.                                                        Date Filed (f) or Converted (c): 12/21/2016 (f)
                                                                                        § 341(a) Meeting Date:       01/19/2017
For Period Ending:         11/19/2018                                                   Claims Bar Date:      05/30/2018

                                      1                         2                      3                      4                    5                  6

                           Asset Description                 Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)   Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                              Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                             Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                        and Other Costs)

    1       VOID                                                     VOID                      VOID         VOID                       VOID                  VOID

    2       VOID                                                     VOID                      VOID         VOID                       VOID                  VOID

    3       VOID                                                     VOID                      VOID         VOID                       VOID                  VOID

    4       VOID                                                     VOID                      VOID         VOID                       VOID                  VOID

    5       VOID                                                     VOID                      VOID         VOID                       VOID                  VOID

    6       VOID                                                     VOID                      VOID         VOID                       VOID                  VOID

    7       VOID                                                     VOID                      VOID         VOID                       VOID                  VOID

    8       VOID                                                     VOID                      VOID         VOID                       VOID                  VOID

    9       VOID                                                     VOID                      VOID         VOID                       VOID                  VOID

   10       VOID                                                     VOID                      VOID         VOID                       VOID                  VOID

   11       VOID                                                     VOID                      VOID         VOID                       VOID                  VOID

   12       VOID                                                     VOID                      VOID         VOID                       VOID                  VOID

   13       VOID                                                     VOID                      VOID         VOID                       VOID                  VOID

   14       VOID                                                     VOID                      VOID         VOID                       VOID                  VOID

   15       VOID                                                     VOID                      VOID         VOID                       VOID                  VOID

   16       VOID                                                     VOID                      VOID         VOID                       VOID                  VOID

   17       3266 N. Clark Street Unit2F, Chicago, IL         211,545.54                 209,295.54                                29,849.80                        FA
            60657-0000, Cook County
            Entire property value: $423,091.07

   18       Bedroom set, appliances, household                      750.00                      0.00                                   0.00                        FA
            goods

   19       55" Vizio Smart TV 3-4 years old, 40:               1,000.00                        0.00                                   0.00                        FA
            Vizio flat screen TV - 8-10 years old,
            Lenovo laptop (refurbished)

   20       Golf Clubs - Ping G25s                                  250.00                   250.00                                    0.00                        FA

   21       Ordinary wearing apparel                            1,000.00                        0.00                                   0.00                        FA

   22       Michele watch, Daniel Yorman silver                 1,000.00                   1,000.00                                    0.00                        FA
            bracelet

   23       Cash                                                     40.00                     40.00                                   0.00                        FA

   24       Deposits of money: Wintrust Bank                          0.00                      0.00                                   0.00                        FA
            Checking 4367




UST Form 101-7-TFR (5/1/2011)
                  Case 16-40082                   Doc 79   Filed 12/10/18 Entered 12/10/18 11:19:56                                  Desc Main
                                                            Document     Page 4 of 11
                                                           Form 1
                                                                                                                                                  Exhibit A
                                       Individual Estate Property Record and Report                                                               Page: 2

                                                        Asset Cases
Case No.:    16-40082                                                                  Trustee Name:      (330270) Norman B. Newman
Case Name:        ECK, KEVIN T.                                                        Date Filed (f) or Converted (c): 12/21/2016 (f)
                                                                                       § 341(a) Meeting Date:       01/19/2017
For Period Ending:       11/19/2018                                                    Claims Bar Date:      05/30/2018

                                   1                            2                     3                      4                   5                    6

                           Asset Description                 Petition/        Estimated Net Value     Property Formally     Sale/Funds           Asset Fully
                (Scheduled And Unscheduled (u) Property)   Unscheduled       (Value Determined By        Abandoned        Received by the     Administered (FA)/
                                                              Values                Trustee,             OA=§554(a)           Estate           Gross Value of
                                                                            Less Liens, Exemptions,       abandon.                            Remaining Assets
  Ref. #                                                                       and Other Costs)

   25       Deposits of money: Chase Bank                            0.00                      0.00                                   0.00                         FA
            Checking 8867

   26       Deposits of money: Chase Bank Savings                   15.50                     15.50                                   0.00                         FA

   27       KTE Holdings, LLC - value is based on             40,000.00                   40,000.00                                   0.00                         FA
            annual revenue, 100% ownership

   28       Paramount Distribution LLC, 66%                          0.00                      0.00                                   0.00                         FA
            ownership

   29       Paramount Logistics Group LLC, 100%                      0.00                      0.00                                   0.00                         FA
            ownership

   30       30 Year Term Life Insurance - Guardian                   0.00                      0.00                                   0.00                         FA
            ($1,000,000.00): Tristin Klaas

   31       Rental Insurance - State Farm: Kevin T.                  0.00                      0.00                                   0.00                         FA
            Eck

   32       MetLife - automobile insurance: Kevin T.                 0.00                      0.00                                   0.00                         FA
            Eck

   32       Assets Totals (Excluding unknown values)        $255,601.04               $250,601.04                             $29,849.80                      $0.00



 Major Activities Affecting Case Closing:

                                Employed Accountant to prepare tax returns. Reviewing proofs of claim.


 Initial Projected Date Of Final Report (TFR): 11/30/2018                   Current Projected Date Of Final Report (TFR):            11/30/2018




UST Form 101-7-TFR (5/1/2011)
                        Case 16-40082                Doc 79       Filed 12/10/18 Entered 12/10/18 11:19:56                                  Desc Main
                                                                   Document     Page 5 of 11
                                                               Form 2                                                                                  Exhibit B
                                                                                                                                                       Page: 1
                                               Cash Receipts And Disbursements Record
Case No.:                 16-40082                                          Trustee Name:                   Norman B. Newman (330270)
Case Name:                ECK, KEVIN T.                                     Bank Name:                      Rabobank, N.A.
Taxpayer ID #:            **-***2828                                        Account #:                      ******5300 Checking
For Period Ending: 11/19/2018                                               Blanket Bond (per case limit): $5,000,000.00
                                                                            Separate Bond (if applicable): N/A
    1             2                        3                                       4                              5                     6                        7

  Trans.       Check or      Paid To / Received From            Description of Transaction      Uniform       Deposit             Disbursement          Account Balance
   Date         Ref. #                                                                         Tran. Code       $                       $

 03/01/18        {17}     Near North National TItle LLC      Monies from sale of real estate   1110-000           29,849.80                                          29,849.80

 03/26/18        101      Kevin T. Eck                       Payment of Wildcard Exemption     8100-002                                  2,250.00                    27,599.80

 03/30/18                 Rabobank, N.A.                     Bank and Technology Services      2600-000                                      40.07                   27,559.73
                                                             Fees

 04/30/18                 Rabobank, N.A.                     Bank and Technology Services      2600-000                                      38.64                   27,521.09
                                                             Fees

 05/31/18                 Rabobank, N.A.                     Bank and Technology Services      2600-000                                      43.54                   27,477.55
                                                             Fees

 06/29/18                 Rabobank, N.A.                     Bank and Technology Services      2600-000                                      38.20                   27,439.35
                                                             Fees

 07/31/18                 Rabobank, N.A.                     Bank and Technology Services      2600-000                                      42.09                   27,397.26
                                                             Fees

 08/31/18                 Rabobank, N.A.                     Bank and Technology Services      2600-000                                      40.71                   27,356.55
                                                             Fees

 09/28/18                 Rabobank, N.A.                     Bank and Technology Services      2600-000                                      20.98                   27,335.57
                                                             Fees

 10/31/18                 Rabobank, N.A.                     Bank and Technology Services      2600-000                                      24.71                   27,310.86
                                                             Fees

                                               COLUMN TOTALS                                                      29,849.80                 2,538.94                 $27,310.86
                                                     Less: Bank Transfers/CDs                                           0.00                    0.00
                                               Subtotal                                                           29,849.80                 2,538.94
        true
                                                     Less: Payments to Debtors                                                              2,250.00

                                               NET Receipts / Disbursements                                      $29,849.80                 $288.94


                                                                                                                                                         false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                    ! - transaction has not been cleared
                 Case 16-40082             Doc 79     Filed 12/10/18 Entered 12/10/18 11:19:56                      Desc Main
                                                       Document     Page 6 of 11
                                                     Form 2                                                              Exhibit B
                                                                                                                         Page: 2
                                     Cash Receipts And Disbursements Record
Case No.:         16-40082                                 Trustee Name:                  Norman B. Newman (330270)
Case Name:        ECK, KEVIN T.                            Bank Name:                     Rabobank, N.A.
Taxpayer ID #:    **-***2828                               Account #:                     ******5300 Checking
For Period Ending: 11/19/2018                              Blanket Bond (per case limit): $5,000,000.00
                                                           Separate Bond (if applicable): N/A




                                                                                              NET                   ACCOUNT
                               TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS              BALANCES
                               ******5300 Checking                            $29,849.80          $288.94               $27,310.86

                                                                             $29,849.80                   $288.94        $27,310.86




UST Form 101-7-TFR (5/1/2011)
           Case 16-40082          Doc 79       Filed 12/10/18 Entered 12/10/18 11:19:56                 Desc Main
                                                Document     Page 7 of 11


                                                                                                                            Page: 1

                                                           Exhibit C
                                               Analysis of Claims Register
                                Case:16-40082                           KEVIN T. ECK
                                                                                   Claims Bar Date: 05/30/18


 Claim                 Claimant Name/                  Claim Type/                   Amount Filed/        Paid          Claim
                                                                       Claim Ref
  No.                <Category>, Priority               Date Filed                     Allowed          to Date        Balance

FEE      Norman B. Newman                             Administrative                        $3,509.98          $0.00     $3,509.98
         191 N. Wacker Dr.
                                                                                            $3,509.98
         Suite 1800
         Chicago, IL 60606
         <2100-000 Trustee Compensation>
         , 200

MC       MILLER COOPER                                Administrative                        $1,075.00          $0.00     $1,075.00
         1751 LAKE COOK ROAD
                                                      11/19/18                              $1,075.00
         SUITE 400
         DEERFIELD, IL 60015
         <3410-000 Accountant for Trustee Fees
         (Other Firm)>
         , 200

MS-E     MUCH P.C. SHELIST                            Administrative                          $21.00           $0.00        $21.00
         191 N. Wacker Drive, Suite 1800
                                                      10/17/18                                $21.00
         Chicago, IL 60606
         <3120-000 Attorney for Trustee Expenses
         (Trustee Firm)>
         , 200

MS-F     MUCH P.C. SHELIST                            Administrative                        $5,189.50          $0.00     $5,189.50
         191 N. Wacker Drive, Suite 1800
                                                      10/17/18                              $5,189.50
         Chicago, IL 60606
         <3110-000 Attorney for Trustee Fees (Trustee
         Firm)>
         , 200

2P       Internal Revenue Service                   Priority                              $13,105.17           $0.00    $13,105.17
         P.O. Box 7317
                                                    03/05/18                              $13,105.17
         Philadelphia, PA 19101-7317
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570

1        Comdata Inc,                                 Unsecured                             $7,302.12          $0.00     $7,302.12
         <7100-000 Section 726(a)(2) General          04/10/17                              $7,302.12
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
           Case 16-40082         Doc 79        Filed 12/10/18 Entered 12/10/18 11:19:56             Desc Main
                                                Document     Page 8 of 11


                                                                                                                        Page: 2

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:16-40082                       KEVIN T. ECK
                                                                               Claims Bar Date: 05/30/18

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

2U       Internal Revenue Service                   Unsecured                         $32,225.57           $0.00    $32,225.57
         P.O. Box 7317
                                                    03/05/18                          $32,225.57
         Philadelphia, PA 19101-7317
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

3        Patrick Randolph,                          Unsecured                           $8,296.00          $0.00     $8,296.00
         <7100-000 Section 726(a)(2) General        03/26/18                            $8,296.00
         Unsecured Claims>
         , 610

4        PYOD, LLC its successors and assigns as    Unsecured                            $715.35           $0.00       $715.35
         assignee of FNBM, LLC Resurgent Capital
                                                    05/30/18                             $715.35
         Services,
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


                                                                                      Case Total:          $0.00    $71,439.69




UST Form 101-7-TFR (5/1/2011)
    Case 16-40082           Doc 79     Filed 12/10/18 Entered 12/10/18 11:19:56                      Desc Main
                                        Document     Page 9 of 11


                                   TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                              Exhibit D


    Case No.: 16-40082
    Case Name: KEVIN T. ECK
    Trustee Name: Norman B. Newman

                                                     Balance on hand:       $                             27,310.86

          Claims of secured creditors will be paid as follows:

  Claim     Claimant                                         Claim        Allowed            Interim         Proposed
  No.                                                     Asserted        Amount           Payments           Payment
                                                                          of Claim           to Date


                                                        None


                                                  Total to be paid to secured creditors:       $                   0.00
                                                  Remaining balance:                           $              27,310.86

          Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                          Total            Interim         Proposed
                                                                        Requested          Payments           Payment
                                                                                             to Date

  Trustee, Fees - Norman B. Newman                                         3,509.98                0.00        3,509.98
  Attorney for Trustee Fees - MUCH P.C. SHELIST                            5,189.50                0.00        5,189.50
  Attorney for Trustee, Expenses - MUCH P.C. SHELIST                            21.00              0.00          21.00
  Accountant for Trustee Fees (Other Firm) - MILLER COOPER                 1,075.00                0.00        1,075.00
                       Total to be paid for chapter 7 administrative expenses:                 $               9,795.48
                       Remaining balance:                                                      $              17,515.38

          Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                   Total              Interim           Proposed
                                                                     Requested          Payments          Payment

                                                        None


                     Total to be paid for prior chapter administrative expenses:               $                   0.00
                     Remaining balance:                                                        $              17,515.38




UST Form 101-7-TFR(5/1/2011)
       Case 16-40082         Doc 79      Filed 12/10/18 Entered 12/10/18 11:19:56                    Desc Main
                                          Document     Page 10 of 11


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $13,105.17 must be paid in advance of any dividend to general (unsecured)
      creditors.
              Allowed priority claims are:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  2P          Internal Revenue Service                      13,105.17                     0.00             13,105.17

                                                      Total to be paid for priority claims:      $         13,105.17
                                                      Remaining balance:                         $          4,410.21

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $48,539.04 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 9.1 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  1           Comdata Inc                                    7,302.12                     0.00                663.46
  2U          Internal Revenue Service                      32,225.57                     0.00              2,927.98
  3           Patrick Randolph                               8,296.00                     0.00                753.77
  4           PYOD, LLC its successors and                       715.35                   0.00                 65.00
              assigns as assignee of FNBM,
              LLC Resurgent Capital Services
                          Total to be paid for timely general unsecured claims:                  $          4,410.21
                          Remaining balance:                                                     $              0.00

             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
      paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
      have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None


                          Total to be paid for tardily filed general unsecured claims:           $               0.00
                          Remaining balance:                                                     $               0.00




UST Form 101-7-TFR(5/1/2011)
    Case 16-40082         Doc 79      Filed 12/10/18 Entered 12/10/18 11:19:56                Desc Main
                                       Document     Page 11 of 11


          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                             Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment

                                                      None


                                                Total to be paid for subordinated claims: $                    0.00
                                                Remaining balance:                        $                    0.00




UST Form 101-7-TFR(5/1/2011)
